DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims and remarks filed 24 September 2021.
Claims 1-4, 6-10, 12, 14-16, 18, and 20 are pending. Claims 5, 11, 13, 17, and 19 are cancelled.

Response to Arguments
Applicant's arguments filed 24 September 2021 regarding the rejections of claims 1-4, 6-10, 12, 14-16, 18, and 20 made under 35 U.S.C. 112b have been fully considered but they are not persuasive.
i.	On Pages 8-10 of the remarks, the applicant argues that “As to the claimed ‘user [identity]’, and ‘user state’, those terms are described as being a part of the ‘request information’…As to the claimed ‘user identif1cation’, that term is described as being a part of the ‘request information’…This term is used in a slightly different fashion than the claimed ‘user [identity]’ since a ‘plurality’ of user identifications are determined…thus prompting two different representations/terminologies for a ‘user [identity]’/’user identifications’…As to the claimed ‘tone of voice’…the results of this voice analysis form the ‘user state’ that includes both an identity and emotion/urgency of the users (Published Application US 2020/0341804 A1 paragraph [0079]. Accordingly, and as confirmed by the examiner…the ‘request information’ is derived based on the determined user identifications and the tone of voice when giving the claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art. The examiner also states that it is not particularly pointed out or distinctly claimed whether there is a difference between ‘emotional state or an urgency’ AND a ‘user state’. Applicant responds by pointing to paragraph [0079] of Published application US 2020/0341804 A1…Accordingly, and as confirmed by the examiner…the ‘user state’ is a metric of emotional state or urgency of a user derived from the tone of voice when giving the claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary 
	The examiner respectfully disagrees. The MPEP states:
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment” (MPEP 2111.01(II)).
Thus, while the claim should be read “in light of the specification, to thereby interpret limitations explicitly recited in the claim”, it is not proper to read “limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim” (MPEP 2111).
In our case, the claim recites determining, or identifying in some way, different information, namely: (1) “user identifications of different users”, (2) “a tone of voice”, as part of request information, (3) “at least one of an emotional state or an urgency”, and as part of the request information, (4) “at least one of a user identity, or (5) a user state.” However, some of the information seems to describe the same thing. For example, (1) “user identifications of different users” and (4) “at least one user identity” seem to describe similar information about the identity of a user. However, there is no language that relates or links these two fields at all (for example, by saying “at least one user identity of the user identifications”). Therefore, it is not clear whether information (1) and information (4) refer to the same information, or different information. Similarly, (2) “tone of voice”, and (3) “at least one of an emotional state or an urgency”, and (5) “user state” seem to describe similar information of an emotional state of a user. However, there is no language that relates or links these fields (for example, the claim could read “a user state determined based on the tone of voice and the emotional state or urgency”). Therefore, it is not clear whether information (2), (3), and (5) refer to the same information, or different information.
The claim further does not particularly point out or distinctly claim what information (1)-(5) is actually contained in “request information.” For example, does “request information” contain all 
The applicant’s argument represents an attempt to import limitations from the specification into the claims in an attempt to further limit the scope of the claims, by defining relationships between information (1)-(5). However, as shown above, it is improper to import into the claim limitations that further narrow the scope of the claim.
Therefore, since the claim language does not particularly point out or distinctly claim the metes and bounds of the claimed invention, and further since the applicant attempts to import claim limitations from the specification into the claim in an attempt to further limit the scope of the claim, the applicant’s argument is not persuasive.

Applicant's arguments filed 24 September 2021 regarding the rejections of claims 4, 12, and 18 made under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections have been withdrawn.

Applicant's arguments filed 24 September 2021 regarding the rejections of claims 1-3, 6-10, 14-16, and 20 made under 35 U.S.C. 103 have been fully considered but they are not persuasive.
i.	On page 11 of the remarks, the applicant argues that “In paragraph [0304], Garcia describes priority-based processing associated with a particular ‘task’ that is to be performed by the digital assistant as a result of having previously received ‘speech input’ from a user that 
	The examiner respectfully disagrees. Garcia, as cited by the previous office action, teaches:
“A user can provide a speech input containing a user request to a digital assistant operating on an electronic device. The virtual assistant can interpret the user’s intent from the speech input and operationalize the user’s intent into tasks” ([0003], Lines 5-9, emphasis added).
“If there is a plurality of actionable intents, the virtual assistant selects, from a plurality of tasks associated with the plurality of actionable intents, a single task to perform based on a priority associated with each of the plurality of tasks. For example, a virtual assistant (e.g., virtual assistant 1000) may receive a first audio stream including an utterance such as “How is the weather today, Siri?” Before the virtual assistant responds, it receives a second audio stream including utterances such as “There is a car accident! Siri, call 911!...In some embodiments, the virtual assistant can determine a priority associated with each of the plurality of tasks to be performed…while the second audio stream is received after receiving the first audio stream, the virtual assistant determines that the task associated with the second actionable intent of making an emergency 911 call has a higher priority than the task associated with the first actionable intent of obtaining weather information. Accordingly, the virtual assistant selects the task associated with the second actionable intent for execution (e.g., making an emergency 911 call)” ([0304], Lines 1-25, emphasis added).
Garcia teaches receiving multiple “requests”, or speech inputs, from a user, from which intents are interpreted and operationalized into different tasks. In the example given in [0304] above, Garcia’s system receives two requests: a request for weather information, and a request to call 911. These requests “overlap”, since the request to 911 is given after the request for weather information, but before a response can be given. In this case, a task, or tasks associated with the request to call 911 are prioritized over a task, or tasks associated with the request for weather information, due to the urgency of the request to call 911, and in so doing, prioritizes the “request” to call 911 over the “request” for weather information. As such, Garcia teaches prioritizing requests for users as claimed.
	Further, while Garcia teaches receiving overlapping requests as discussed above, Garcia does not contemplate receiving overlapping requests from different users. However, as discussed above, Garcia explicitly recites prioritization of tasks of overlapping requests, and does not necessarily process requests in the order in which they are received, as alleged by the applicant. In the example of [0304] above, while the request for weather information was received first, the later request to dial 911 is prioritized over the request for weather information and is selected first. In this case, there was a need to prioritize the second request over the first request, and the overlapping requests were not selected in the order in which they were received.
	Therefore, in light of the above rationale, the examiner has found the applicant’s argument to be not persuasive.

ii.	On pages 12-13 of the remarks, the applicant argues that “On page 9 of the current Office Action, the Examiner alleges that Araki teaches all such ‘the overlapping requests’ based aspects of Claim 1…In paragraph [0097] (as well as [0124], [0148], [0149])…there is no mention of (1) a ‘selecting’ step/action, (2) ‘the overlapping requests’ for which responses have not been sent to the shared client device, or (3) specially ‘selecting’ an unprocessed request from ‘the overlapping requests’ for which responses have not been sent to the shared client device as claimed…Thus, it is urged that Claim 1 has been erroneously rejected since [Araki] does not describe any ‘the overlapping requests’ processing, as claimed – and therefore [Araki] does not 
	The examiner respectfully disagrees. Araki, as cited by the previous office action teaches:
“Each of the users U-1 to U-N is capable of inputting a request to the agent 10 by utterance” ([0097], Lines 1-2).
“The request processing unit 122A may determine which of the first request and the second request should be preferentially processed on the basis of comparison between the priority score of the first request and the priority score of the second request” ([0124], Lines 1-5).
“FIG. 11 is a diagram for illustrating an example of the priority score calculation of the request in a case where a plurality of contexts has been detected and the attribute type is plural” ([0148], Lines 1-4). 
“A correspondence table 154-2 includes various kinds of information corresponding to the context “morning” (attribute type, attribute value, and priority score), and various kinds of information corresponding to the context “surrounding brightness of 10 lx or less”. At this time, as illustrated in a correspondence table 155-2, by multiplication of the priority scores “0.9” and “0.9” associated with the different attribute information (e.g., attribute type “person” and attribute value “user A”, and the attribute type “modal” and the attribute value “voice UI”), the priority score of the request having those attribute information may be calculated as “0.81” ([0149], Lines 1-12).
Thus Araki teaches receiving a plurality of uttered requests from a plurality of users at an agent ([0097]), determining preferential processing of two requests based on a comparison of priorities ([00124]), calculating priority scores based on one or more contexts including user identities ([0148] and Fig. 11), and a correspondence table including priority scores corresponding to different contexts, such that a combined priority score may be calculated for each request based on the different contexts ([0149]). 
While Araki does not explicitly recite the word “selecting”, Araki does teach a selecting step/action by assigning a particular priority to each and every request (in [0124] above), which would include “selecting” each request and assigning a particular priority to that request. For example, [0124] discusses a first and second request having a first and second priority. In order to assign a first priority to the first request, Araki must “select” the first request and assign the first priority to the first request, and similarly, must “select” the second request and assign the second priority to the second request. Therefore, Araki teaches (1) a selecting step/action. Further, Araki assigns priorities to requests that have not yet been processed, or which in other words are “overlapping requests.” For instance, in [0124], the first and second requests have been received, but have not yet been processed (and for which a response has not yet been formulated, much less sent to the shared agent 10). Should there be only a single, non-overlapping request, the request would not need to be prioritized, and would simply be processed. Therefore, Araki teaches (2) overlapping requests. Further, since Araki teaches a selecting step/action, and unprocessed requests above, it is clear that Araki teaches (3) a selection of an unprocessed request from a plurality of overlapping requests. Fig. 15 also illustrates how a new request is “selected” in S21 and is assigned a priority in S27 when there is determined to be an overlapping unprocessed request in S21.
Further, Araki teaches determining a plurality of priority scores for different attributes (or contexts) of a request (in [148], and [0149] above). Thus, Araki teaches applying information about the request to “priority considerations” to thereby determine a “set of scores for the set of priority considerations.” For example, in [0149], a selected unprocessed request having “request information” corresponding to “User A” has a first priority score of 0.9, and “request information” corresponding to “Voice UI” has a second priority score of 0.9. Therefore, Araki teaches applying request information of a selected unprocessed request to obtain at least two scores of priority considerations, which encompasses the claimed “applying” step.
Araki teaches multiplying the plurality of priority scores for different attributes of a selected request to arrive at a combined priority score (in [0149] above). Thus, Araki teaches combining a set of scores for the set of priority considerations to generate a priority for a selected request. For example, in [0149], the first priority score of 0.9 and the second priority score of 0.9 are multiplied together to determine a combined priority score of 0.81. Therefore, Araki teaches combining sets of priority scores to determine a combined priority score, which encompasses the claimed “combining” step.
Therefore, since Araki teaches each limitation at issue, the examiner has found the applicant’s argument regarding claim 1 to be not persuasive. Further, since the rejection of claims 3, 4, and 6-8 are initially traversed for similar reasons, the examiner has found this argument to be not persuasive as well.

iii.	On page 13, the applicant argues that “Further with respect to claim 3 (and dependent claim 4), such claim recites ‘sending, by the computer system, responses to the overlapping requests to the shared client device based on the priorities for the overlapping requests’ (emphasis added). Here, responses to the overlapping requests are (1) sent to the ‘shared client device’ based on (2) the priorities for the overlapping requests. Accordingly, when dependent claim 3 is viewed in conjunction with independent Claim 1, the claimed ‘priorities’ serve a dual-purpose: (1) ‘the overlapping requests’ are specifically processed in an order based on such ‘priorities’, and (2) ‘responses’ to the ‘overlapping requests’ are sent to the shared client device [in an] order based on such ‘priorities’. On page 10 of the current Office Action, the Examiner alleges that Garcia teaches all such priority-based aspects of claim 3 in paragraph [0332], line 1-2…As previously shown the Garcia priorities are with respect to the ‘task’ to be executed…and are not priorities associated with user ‘requests’, as claimed. Thus, it is urged that Claim 3 (and dependent Claim 4) has been erroneously rejected due to such request-based prima facie obviousness deficiencies”
The examiner respectfully disagrees. As shown above, Garcia teaches receiving multiple “requests”, or speech inputs, from a user, from which intents are interpreted and operationalized into different tasks. In the example given in [0304] above, Garcia’s system receives two requests: a request for weather information, and a request to call 911. These requests “overlap”, since the request to 911 is given after the request for weather information, but before a response can be given. In this case, a task, or tasks associated with the request to call 911 are prioritized over a task, or tasks associated with the request for weather information, due to the urgency of the request to call 911, and in so doing, prioritizes the “request” to call 911 over the “request” for weather information. As such, Garcia teaches prioritizing requests for users as claimed.
Further, Garcia’s priority defines (1) the order in which requests are processed ([0331], Lines 3-6: The first task for execution is selected based on the priority…the selected task is performed (i.e., processed)), and (2) the order in which results, or responses are provided for output ([0332], Lines 1-2: a result of the execution of the at least one actionable intent is outputted (i.e., results, or responses are output in the same order in which the tasks are performed)). 
Therefore, Garcia teaches priorities associated with user requests, and further, Garcia’s priorities serve the same dual-purpose that the claimed priorities serve, Therefore, the applicant’s argument is not persuasive.

iv.	On pages 14-15 of the remarks, the applicant argues that “Further, with respect to Claim 8, such claim recites ‘…both the processing of overlapping requests and the sending of the responses are both performed based on the priorities determined for the overlapping requests’ (emphasis added). Here, the processing of overlapping requests and the sending of the responses are both performed based on the priorities determined for the overlapping requests…In paragraph [0048], Lim describes that its ‘response’ is prioritized over the ‘previous query’. This cited passage does not describe ‘priorities’ that are used when (1) processing overlapping ‘requests’ and (2) the sending of ‘responses’, as claimed. Thus it is urged that Claim 8 has been erroneously rejected due to such overlapping requests priority-based prima facie obviousness deficiencies.”
while querying regarding a motorcycle that is parked illegally…she query loud and fast to the virtual partner to retrieve the CCTV image”. Since the second query happens “while” the first query is being performed, the first and second query are considered to be “overlapping.” Further, Lim teaches “the virtual partner communication AND response for CCTV image retrieval is prioritized.” In this case, the “virtual partner communication” is understood to mean the processing of the second communication to the virtual partner to retrieve the CCTV image, and is separate from the response” provided to the officer. Both the processing of the communication, and the response, are “prioritized” over the first communication. This is also shown in the other examples. For instance, in [0049], lines 10-15: While the virtual partner is still processing the prior queries regarding the patrolling navigation and past incident, the more urgent query on face recognition on the robbery suspect is queued after the prior queries and pending for processing. Due to the urgency, Officer Serena repeated the query to virtual partner, and further, in [0050], Lines 10-12: the repeated query will be prioritized over prior queries of patrolling navigation and past incident. Thus, it is clear that Lim processes queries according to a priority, and provides responses according to the priority.
	Therefore, Lim teaches priorities used when (1) processing overlapping requests and (2) sending of responses. Therefore, the applicant’s argument is not persuasive.

v.	On page 15, the applicant traverses the rejections of claims 9, 11, 12, 14, 15, 17, 18 and 20 for reasons similar to those of claims 1 and 3. However, since the arguments for claims 1, and 3 are not persuasive, so too are these arguments not persuasive.

vi.	On pages 16-17, the applicant argues that “Further with respect to Claim 2 (and similarly for Claims 10, and 16), such claim recites ‘responding to the first request responsive to determining that the second user is a trusted user of the first user as designated by the first user’ (emphasis added). Here, a responding step/action is performed with respect to the first request, where such responding is performed responsive to determining that the second user is a trusted 
	The examiner respectfully disagrees. Bechtel, as cited in the previous office action, teaches:
“As indicated at block 410, a verbal request for information may be received from a user (e.g., the patient-user 242 or the proxy 243 of the patient 242 of FIG. 2)” ([0055], Lines 3-6).
“Responsive to determining that at least one person other than the patient is in proximity to the personal assistant device (e.g., the personal assistant device 228 of FIG. 2), an identity of the at least one person may be verified as an individual authorized to receive the PHI” ([0060], Lines 1-5).
“As indicated at block 422…(upon verifying the identity of a person other than the patient in proximity to the personal assistant device is an individual authorized to receive the PHI), the response to the verbal request for information may be audibly output, for instance, via the speaker 232 of the personal assistant device” ([0061], Lines 1-8).
Thus, Bechtel teaches receiving a request for patient information at a personal assistant device, verifying an identity of a second user in proximity of the device, and outputting a response to the request when the identity of the second user is an authorized proxy. Since in [0060], Bechtel teaches determining that the other person is an “individual authorized to receive the PHI,” Bechtel can be seen as teaching (1) determining that a second user is a trusted user of the first user, as claimed. Bechtel’s authorization indicates that the second user is trusted by the patient, or is at least in a position of trust such that they are authorized to hear private information.
Further, in [0060], Bechtel teaches that another person besides the patient can be authorized to receive private information. Who may authorize another person to receive private healthcare information but the patient themselves? Therefore, Bechtel can be seen as teaching (2) a second user is a trusted user of the first user as designated by the first user. This is further illustrated by [0032], Lines 2-6 which teaches “In a non-limiting example, the user may be a patient 242 or proxy 243 of a patient (that is, a person the patient 242 has designated to speak on his or her behalf and to receive responses to spoken requests on his or her behalf).” Therefore, it is clear that the individual authorized to receive the PHI represents a second user authorized to receive the PHI by the first user.
Further, in [[0061], since Bechtel teaches that “upon verifying the identity of a person other than the patient”, “the response to the verbal request for information may be audibly output” Bechtel can be seen as teaching (3) performing a step/action, such as the claimed ‘responding’ step/action of Claim 2, responsive to determining that a ‘second user is a trusted user of a first user as designated by the first user, since the response is only performed when it is verified that the second person is one designated by the first person as an authorized, or “trusted” person. 
Therefore, since Bechtel teaches responding to a request for information when it is determined that a second user is designated as an authorized user by a first user, the applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
a.	Lines 5-13: It is not particularly pointed out or distinctly claimed whether the “user identity” or “user state” of the request information is the same as, or different than the determined “user identifications” and “tone of voice” for each of the overlapping requests (i.e., is the request information comprising user identity and user state derived from the determined user identification and tone of voice? Or is the request information derived from some other information? In other words, it is not clear how the determined user identification and tone of voice is used). For examination purposes, the examiner will interpret the request information to be derived based on the determined user identifications and the tones of voice.
b. 	Lines 9-13: It is not particularly pointed out or distinctly claimed whether there is a difference between “emotional state or an urgency” and “user state” (i.e., does the request information include an “emotional state or an urgency” AND a “user state”, or is the “user state” a reflection of the “emotional state” of the user. In other words, are these two different metrics or a single metric of user state?). For examination purposes, the examiner will interpret the user state as being a metric of emotional state or urgency of a user derived from their tone of voice.

Regarding claims 9, and 15 (line numbers correspond to claim 9),
a.	Lines 5-10: It is not particularly pointed out or distinctly claimed whether there is a difference between “tone of voice”, “emotional state or an urgency” and “user state” (i.e., does the request information include a “tone of voice”, an “emotional state or an urgency” AND a “user state”, or is the “user state” a reflection of the “emotional state” of the user, based on their “tone of voice”. In other words, are these three different metrics or a single metric of user state?). For 

Regarding claims 2-4, 6-8, 10, 12, 14, 16, 18, and 20, they are dependent upon rejected claims, and fail to resolve the deficiencies thereof, and are therefore rejected for at least the same rationale.

Allowable Subject Matter
Claims 4, 12, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if all the rejections of the base claim are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 14-15, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. Pub. No.: US 2019/0295544 A1 (hereafter “Garcia”) in view of Van Os Pub. No.: US 2014/0074483 A1 (hereafter “Van Os”), in view of Lim et al. Pub. No.: US 2019/0050238 A1 (hereafter “Lim”), in view of Araki et al. Pub. No.: US 2020/0125398 A1 (hereafter “Araki”).

Garcia, Van Os, and Lim were cited in the previous PTO-892 dated 29 January 2021. Araki was cited in the previous PTO-892 dated 14 April 2021.

Regarding claim 1, Garcia teaches the invention substantially as claimed, including:
A method for processing requests, the method comprising: 
receiving, by a computer system via a network, overlapping requests from a [user] using a…client device, wherein the overlapping requests are the requests for which responses have not been sent to the…client device ([0003], Lines 5-9: A user can provide a speech input containing a user request to a digital assistant operating on an electronic device (i.e., client device). The virtual assistant can interpret the user’s intent from the speech input and operationalize the user’s intent into tasks. [0299], Lines 103: FIGs. 14A-14D illustrate exemplary user interfaces for selecting a task from a plurality of tasks using context information (i.e., plural tasks may represent “overlapping” tasks, or multiple tasks that are requested at the same time before receiving responses by the digital assistant. See [0304] discussed below for an example of overlapping tasks))…
determining, by the computer system, priorities for the overlapping requests based on a set of priority considerations for the overlapping requests and using request information derived from the overlapping requests in which the request information includes at least one of an emotional state or an urgency ([0304], Lines 1-15: If there is a plurality of actionable intents, the virtual assistant selects, from a plurality of tasks associated with the plurality of actionable intents, a single task to perform based on a priority associated with each of the plurality of tasks. For example, a virtual assistant (e.g., virtual assistant 1000) may receive a first audio stream including an utterance such as “How is the weather today, Siri?” Before the virtual assistant responds (i.e., before a response is provided to the client device), it receives a second audio stream (i.e., the second audio stream indicates tasks that overlap the tasks of the first audio stream) including utterances such as “There is a car accident! Siri, call 911! (i.e., the urgency of the second audio stream (911 request) is greater than the urgency of the first audio stream (weather request))...In some embodiments, the virtual assistant can determine a priority associated with each of the plurality of tasks to be performed); and 
processing, by the computer system, the overlapping requests in an order based on the priorities determined for the overlapping requests ([0304], Lines 17-25: While the second audio stream is received after receiving the first audio stream, the virtual assistant determines that the task associated with the second actionable intent of making an emergency 911 call has a higher priority than the task associated with the first actionable intent of obtaining weather information. Accordingly, the virtual assistant selects the task associated with the second actionable intent for execution (e.g., making i.e., the overlapping requests are processed via “network to a computer system” in priority order))… 

	While Garcia discusses receiving overlapping requests from a user, Garcia does not explicitly recite:
receiving, by a computer system via a network, overlapping requests from a plurality of different users using a shared client device.

However, Van Os teaches:
receiving, by a computer system via a network, overlapping requests from a plurality of different users using a shared client device ([0144], Lines 1-14: In some embodiments, the digital assistant allows the user to submit additional user requests while the information provision process for a previously received user request is still underway…In some embodiments, the same digital assistant serves multiple users present at the same location…As a result, multiple concurrent information provision processes (i.e., “overlapping requests”) are maintained between the digital assistant and the multiple users using the same set of shared I/O devices).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Van Os’ teaching of providing a shared digital assistant that can receive concurrent requests from multiple different users, with Garcia’s teaching of a digital assistant that prioritizes requests based on urgency, to realize, with a reasonable expectation of success, a digital assistant that receives multiple requests from multiple users, as in Van Os, and which prioritizes those requests for execution based on urgency, as in Garcia. A person of ordinary skill would have been motivated to make this combination so that a digital assistant can prioritize and serve the requests of many users concurrently in a shared environment instead of only one user.

While Van Os discusses receiving requests from a plurality of users using a shared device, the combination of Garcia and Van Os does not explicitly recite:
determining user identifications of the plurality of different users and identifying a tone of voice for each of the overlapping requests;
wherein the request information further comprises at least one of a user identity, or user state.

However, Lim teaches:
determining user identifications of the plurality of different users ([0046], Lines 1-9: Expanding on the above, assume a dispatch operator receives an emergency call (e.g., a 911 call) reporting a burglary in progress. The operator instructs computer to assign this incident to Officer Fred. Officer Fred is assigned a CAD ID corresponding to the burglary in progress. Because of this, Officer Fred’s queries to the virtual partner will be prioritized over, for example, Officer Smith’s queries (assuming officer Smith is currently not assigned to an incident of similar priority) (i.e., CAD ID identifies a user (user identity) associated with an incident and prioritizes their requests)) and identifying a tone of voice for each of the overlapping requests ([0045], Lines 11-17: The sensor status further includes processed sensor data that [is] able to provide the context of the emergency level of the incident, particularly on the utterance speed and voice loudness (i.e., “tone of voice”) of the officer during his query to a virtual partner that can be detected through a microphone sensor and processed through audio analytics);
wherein the request information further comprises at least one of a user identity ([0046], Lines 1-9: Expanding on the above, assume a dispatch operator receives an emergency call (e.g., a 911 call) reporting a burglary in progress. The operator instructs computer to assign this incident to Officer Fred. Officer Fred is assigned a CAD ID corresponding to the burglary in progress. Because of this, Officer Fred’s queries to the virtual partner will be prioritized over, for example, Officer Smith’s queries (assuming officer Smith is currently not assigned to an incident of similar priority) (i.e., CAD ID identifies a user (user identity) associated with an incident and prioritizes their requests)), or a user state ([0048], Lines 1-18: In another example, Officer Serena is patrolling with her partner. While querying regarding a motorcycle that is parked illegally, she saw someone running into a bank carrying something that looks like a gun. Due to the urgency, she quer[ies] loud and fast to the virtual partner to retrieve the CCTV image on that person…She states loudly, “Hey virtual partner! Check out if the person with yellow cap i.e., the state of a user, based on volume and utterance speed, is used to prioritize requests)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Lim’s teaching of a digital assistant that identifies user identities and user voice tones, and prioritizes user requests based on a user identifier, or a state of a user, with the combination of Garcia and Van Os teaching of a digital assistant that prioritizes plural user requests, to realize, with a reasonable expectation of success, a system that prioritizes user requests from a plurality of users, as in Van Os, using metrics including user identifiers, user state, and voice tone, as in Lim. A person of ordinary skill would have been motivated to make this combination to allow a digital assistant to prioritize requests using a number of factors to better meet the needs of the users.

	While Garcia discusses processing overlapping requests in an order based on priority, the combination of Garcia, Van Os, and Lim does not explicitly recite:
wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: 
selecting an unprocessed request from the overlapping requests; 
applying the request information to the set of priority considerations to obtain a set of scores for the set of priority considerations; and 
combining the set of scores for the set of priority considerations for the unprocessed request to generate a priority for the unprocessed request.

However, Araki teaches:
wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: selecting an unprocessed request from the overlapping requests; applying the request information to the set of priority considerations to obtain a set of scores for the set of priority considerations; and combining the set of scores for the set of priority considerations for the unprocessed request to generate a priority for the unprocessed request ([0097], Lines 1-2: Each of the users U-1 to U-N is capable of inputting a request to the agent 10 by utterance. [0124], Lines 1-5: The request processing unit 122A may determine which of the first request and the second request should be preferentially processed on the basis of comparison between the priority score of the first request and the priority score of the second request. [0148], Lines 1-4: FIG. 11 is a diagram for illustrating an example of the priority score calculation of the request in a case where a plurality of contexts (i.e., “priority considerations” including at least “user identities”, see Fig. 11, table 154-2 which assigns different priority scores to different users A and B) has been detected and the attribute type is plural. [0149], Lines 1-12: A correspondence table 154-2 includes various kinds of information corresponding to the context “morning” (attribute type, attribute value, and priority score), and various kinds of information corresponding to the context “surrounding brightness of 10 lx or less”. At this time, as illustrated in a correspondence table 155-2, by multiplication of the priority scores “0.9” and “0.9” associated with the different attribute information (e.g., attribute type “person” and attribute value “user A”, and the attribute type “modal” and the attribute value “voice UI”), the priority score of the request having those attribute information may be calculated as “0.81” (i.e., “priority” of an unprocessed request (0.81) is calculated based on a combination (multiplication) of a set of priority scores (0.9 and 0.9 respectively) for contexts associated with the request)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Araki’s teaching of calculating a priority score for a request received from a user vocally at an agent comprising a combination of priority scores of different considerations, with the combination of Garcia, Van Os, and Lim’s teaching of determining a priority score for a request based on considerations including a user identity, and a user state, to realize, with a reasonable expectation of success, a system that prioritizes requests based on a combination of considerations, as in Araki, including a user identity, and a user state, as in Lim. One of ordinary skill 

Regarding claim 3, Garcia further teaches:
sending, by the computer system, responses to the overlapping requests to the shared client device based on the priorities for the overlapping requests ([0332], Lines 1-2: At block 1612, a result of the at least one actionable intent is outputted (i.e., results of higher priority tasks (the selected first task) are output over the shared client device before results of lower priority tasks (tasks other than the selected first task))). 

Regarding claim 6, Van Os further teaches:
The method of claim 1, wherein 
the requests for which responses have not been sent to the shared client device comprises a request that has been processed but a response thereto has not been sent to the shared client device such that a second response having a higher priority is sent to the shared client device before the response is sent to the shared client device even though the first response was generated earlier than the second response was generated ([0158], Lines 1-6: Upon the first input being received from the user, the digital assistant initiates (404) a first information provision process in response to receipt of the first input. In some embodiments, the first information provision process includes generating at least a first response and second response to the first input (i.e., first and second responses are generated in response to the first request). [0165], Lines 1-8: In some embodiments, the user can interrupt the digital assistant while the digital assistant is in the process of providing the series of responses for first user input. In some embodiments, after or concurrent with the provision of the first response to the user, but before provision of the second response to the user, the digital assistant detects (408) an event operable to initiate a second information provision process. [0170], Lines 4-11: In some embodiments, the second information provision process includes preparing and delivering a third response to the event. In some embodiments, if the event is the receipt of a second speech input requesting information, preparing a third response to the detection of the event includes i.e., third response is generated after the second response is generated, but before the second response is provisioned, or delivered to the user). [0178], Lines 2-4: The digital assistant proceeds to provide (414) one of the second response and the third response in an order based on the determined relative urgency (i.e., when the third response has a higher relative urgency, it is output from the digital assistant before the second response, even though the second response was generated first in response to the first input, and the third response was generated after in response to the second input)).  

Regarding claim 7, Garcia further teaches:
receiving, by a computer system, the overlapping requests from the users using the shared client device in which the overlapping requests are the requests for which responses have not been sent to the shared client device; determining, by the computer system, the priorities for the overlapping requests; and processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests are performed by a virtual assistant ([0038], Lines 1-8: FIG. 1 illustrates a block diagram of system 100 according to various examples. In some examples, system 100 implements a digital assistant. The terms “digital assistant,” “virtual assistant,” “intelligent automated assistant,” or “automatic digital assistant” refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent (i.e., a virtual assistant receives overlapping requests, prioritizes them, and processes them. Van Os also teaches a virtual assistant performing similar functions. See [0003] of Van Os)).  

Regarding claim 8, Garcia further teaches:
the virtual assistant uses an artificial intelligence system ([0234], Lines 1-4: In some examples, natural [language] processing module 732 is implemented using one or more machine learning mechanisms (e.g., neural networks) (i.e., “artificial intelligence systems” used by a natural language processing module 732 of a digital assistant module 726)).


sending, by the computer system, the responses to the overlapping requests to the shared client device based on the priorities determined for the overlapping requests such that both the processing of overlapping requests and the sending of the responses are both performed based on the priorities determined for the overlapping requests ([0048], Lines 1-18: In another example, Officer Serena is patrolling with her partner. While querying regarding a motorcycle that is parked illegally, she saw someone running into a bank carrying something that looks like a gun. Due to the urgency, she quer[ies] loud and fast to the virtual partner to retrieve the CCTV image on that person…She states loudly, “Hey virtual partner! Check out if the person with yellow cap entering OCBC bank is armed!!!” as compared to her previous slow and steady tone when querying regarding the illegally parked motorcycle…determine that the loudness…and utterance speed…is exceeding certain threshold and thus, the virtual partner communication and response for CCTV image retrieval is prioritized over the previous query regarding the illegal parking of the motorcycle (i.e., sending, processing and responses for the overlapping requests are performed based on the determined priority)).  

Regarding claim 9, Garcia teaches the invention substantially as claimed, including:
A request processing system comprising: 
a computer system that receives via a network overlapping requests from a [user] using a [client device], wherein the overlapping requests are requests for which responses have not been sent to the [client device] ([0003], Lines 5-9: A user can provide a speech input containing a user request to a digital assistant operating on an electronic device (i.e., client device). The virtual assistant can interpret the user’s intent from the speech input and operationalize the user’s intent into tasks. [0299], Lines 103: FIGs. 14A-14D illustrate exemplary user interfaces for selecting a task from a plurality of tasks using context information (i.e., plural tasks may represent “overlapping” tasks, or multiple tasks that are requested at the same time before receiving responses by the digital assistant. See [0304] discussed below for an example of overlapping tasks))…determines priorities for the overlapping requests based on a set of priority considerations and request information for the overlapping requests in which the request information includes at least one of an emotional state or an urgency ([0304], i.e., before a response is provided to the client device), it receives a second audio stream (i.e., the second audio stream indicates tasks that overlap the tasks of the first audio stream) including utterances such as “There is a car accident! Siri, call 911! (i.e., the urgency of the second audio stream (911 request) is greater than the urgency of the first audio stream (weather request))...In some embodiments, the virtual assistant can determine a priority associated with each of the plurality of tasks to be performed); and processes the overlapping requests in an order based on the priorities determined for the overlapping requests ([0304], Lines 17-25: While the second audio stream is received after receiving the first audio stream, the virtual assistant determines that the task associated with the second actionable intent of making an emergency 911 call has a higher priority than the task associated with the first actionable intent of obtaining weather information. Accordingly, the virtual assistant selects the task associated with the second actionable intent for execution (e.g., making an emergency 911 call) (i.e., the overlapping requests are processed via “network to a computer system” in priority order))…

	While Garcia discusses receiving overlapping requests from a user, Garcia does not explicitly recite:
receives via a network overlapping requests from a plurality of different users using a shared client device,

However, Van Os teaches:
receives via a network overlapping requests from a plurality of different users using a shared client device ([0144], Lines 1-14: In some embodiments, the digital assistant allows the user to submit additional user requests while the information provision process for a previously received user request is still underway…In some embodiments, the same digital assistant serves multiple users present i.e., “overlapping requests”) are maintained between the digital assistant and the multiple users using the same set of shared I/O devices).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Van Os’ teaching of providing a shared digital assistant that can receive concurrent requests from multiple different users, with Garcia’s teaching of a digital assistant that prioritizes requests based on urgency, to realize, with a reasonable expectation of success, a digital assistant that receives multiple requests from multiple users, as in Van Os, and which prioritizes those requests for execution based on urgency, as in Garcia. A person of ordinary skill would have been motivated to make this combination so that a digital assistant can prioritize and serve the requests of many users concurrently in a shared environment instead of only one user.

While Van Os discusses receiving requests from a plurality of users using a shared device, the combination of Garcia and Van Os does not explicitly recite:
determines user identifications of the plurality of different users and identifying a tone of voice for each of the overlapping requests;
wherein the request information further comprises a user state.

However, Lim teaches:
determines user identifications of the plurality of different users ([0046], Lines 1-9: Expanding on the above, assume a dispatch operator receives an emergency call (e.g., a 911 call) reporting a burglary in progress. The operator instructs computer to assign this incident to Officer Fred. Officer Fred is assigned a CAD ID corresponding to the burglary in progress. Because of this, Officer Fred’s queries to the virtual partner will be prioritized over, for example, Officer Smith’s queries (assuming officer Smith is currently not assigned to an incident of similar priority) (i.e., CAD ID identifies a user (user identity) associated with an incident and prioritizes their requests)) and identifying a tone of voice for each of the overlapping requests ([0045], Lines 11-17: The sensor status further includes processed i.e., “tone of voice”) of the officer during his query to a virtual partner that can be detected through a microphone sensor and processed through audio analytics);
wherein the request information further comprises at least a user state ([0048], Lines 1-18: In another example, Officer Serena is patrolling with her partner. While querying regarding a motorcycle that is parked illegally, she saw someone running into a bank carrying something that looks like a gun. Due to the urgency, she quer[ies] loud and fast to the virtual partner to retrieve the CCTV image on that person…She states loudly, “Hey virtual partner! Check out if the person with yellow cap entering OCBC bank is armed!!!” as compared to her previous slow and steady tone when querying regarding the illegally parked motorcycle…determine that the loudness…and utterance speed…is exceeding certain threshold and thus, the virtual partner communication and response for CCTV image retrieval is prioritized over the previous query regarding the illegal parking of the motorcycle (i.e., the state of a user, based on volume and utterance speed, is used to prioritize requests)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Lim’s teaching of a digital assistant that identifies user identities and user voice tones, and prioritizes user requests based on a state of a user, with the combination of Garcia and Van Os teaching of a digital assistant that prioritizes plural user requests, to realize, with a reasonable expectation of success, a system that prioritizes user requests from a plurality of users, as in Van Os, using metrics including user state, and voice tone, as in Lim. A person of ordinary skill would have been motivated to make this combination to allow a digital assistant to prioritize requests using a number of factors to better meet the needs of the users.

While Garcia discusses processing overlapping requests in an order based on priority, the combination of Garcia, Van Os, and Lim does not explicitly recite:
wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: 
selecting an unprocessed request from the overlapping requests; 
applying the request information to the set of priority considerations to obtain a set of scores for the set of priority considerations;
combining the set of scores for the set of priority considerations for the unprocessed request to generate a priority for the unprocessed request; and 
sending the responses to the overlapping requests to the shared client device based on the priorities for the overlapping requests.

However, Araki teaches:
wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: selecting an unprocessed request from the overlapping requests; applying the request information to the set of priority considerations to obtain a set of scores for the set of priority considerations; combining the set of scores for the set of priority considerations for the unprocessed request to generate a priority for the unprocessed request ([0097], Lines 1-2: Each of the users U-1 to U-N is capable of inputting a request to the agent 10 by utterance. [0124], Lines 1-5: The request processing unit 122A may determine which of the first request and the second request should be preferentially processed on the basis of comparison between the priority score of the first request and the priority score of the second request. [0148], Lines 1-4: FIG. 11 is a diagram for illustrating an example of the priority score calculation of the request in a case where a plurality of contexts (i.e., “priority considerations” including at least “user identities”, see Fig. 11, table 154-2 which assigns different priority scores to different users A and B) has been detected and the attribute type is plural. [0149], Lines 1-12: A correspondence table 154-2 includes various kinds of information corresponding to the context “morning” (attribute type, attribute value, and priority score), and various kinds of information corresponding to the context “surrounding brightness of 10 lx or less”. At this time, as illustrated in a correspondence table 155-2, by multiplication of the priority scores “0.9” and “0.9” associated with the different attribute information (e.g., attribute type “person” and attribute value “user A”, and the attribute type “modal” and the attribute value “voice UI”), the priority score of the request having those attribute information may be calculated as “0.81” (i.e., “priority” of an unprocessed request (0.81) is calculated based on a combination (multiplication) of a set of priority scores (0.9 and 0.9 respectively) for contexts associated with the request)); and 
sending the responses to the overlapping requests to the shared client device based on the priorities for the overlapping requests ([0194], Lines 1-4: When a communication unit 140 receives, from the server device 30B, a response execution command with respect to the request (“Yes” in S43), the request processing unit 122B executes a response to the request (S44) (i.e., requests are processed, and responses executed in the order of priority determined above)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Araki’s teaching of calculating a priority score for a request received from a user vocally at an agent comprising a combination of priority scores of different considerations, with the combination of Garcia, Van Os, and Lim’s teaching of determining a priority score for a request based on considerations including a user identity, and a user state, to realize, with a reasonable expectation of success, a system that prioritizes requests based on a combination of considerations, as in Araki, including a user identity, and a user state, as in Lim. One of ordinary skill would have been motivated to make this combination to more appropriately determine requests to preferentially process based on priority score (Araki [0008]).

Regarding claim 14, it is a system claim that recites similar limitations to those of method claim 6, and is therefore rejected for at least the same rationale.

Regarding claims 15, and 20, they are computer program product claims that recite similar limitations to those of method claims 9, and 14 respectively, and are therefore rejected for at least the same rationale. Garcia further teaches the additional limitations of a computer program product for processing requests, the computer program product comprising: a computer-readable storage media; first program code…second program code…and third program code ([0053], Lines 1-4: A non-transitory computer-readable storage medium of memory 202 is used to store instructions (i.e., first, second, and third program codes) (e.g., for performing aspects of processes described below)).

Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, in view of Van Os, in view of Lim, in view of Araki, as applied to claims 1, 9, and 15 above, and in further view of Bechtel et al. Pub. No.: US 2020/0211573 A1 (hereafter “Bechtel”).

Bechtel was cited in the previous PTO-892 dated 29 January 2021.

Regarding claim 2, Van Os teaches:
the overlapping requests are at least a first request from a first user and a second request from a second user ([0144], Lines 1-14: In some embodiments, the digital assistant allows the user to submit additional user requests while the information provision process for a previously received user request is still underway…In some embodiments, the same digital assistant serves multiple users present at the same location…As a result, multiple concurrent information provision processes (i.e., “overlapping requests”) are maintained between the digital assistant and the multiple users using the same set of shared I/O devices (i.e., first and second users submit different requests))

	While Van Os discusses multiple users submitting multiple overlapping requests, the combination of Garcia, Van Os, Lim, and Araki does not explicitly disclose:
the set of priority considerations is a presence of a trusted user…and wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: 
responding to the first request responsive to determining that the second user is a trusted user of the first user as designated by the first user, and not responding to the first request responsive to determining that the second user is not the trusted user of the first user.

	However, Bechtel teaches:
the set of priority considerations is a presence of a trusted user…and wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: responding to the first request responsive to determining that the second user is a trusted user of the first user as designated by the first user, and not responding to the first request responsive to determining that the second user is not the trusted user of the first user ([0055], Lines 3-6: As indicated at block 410, a verbal request for information may be received from a user (e.g., the patient-user 242 or the proxy 243 of the patient 242 of FIG. 2). [0060], Lines 1-5: Responsive to determining that at least one person other than the patient is in proximity to the personal assistant device (e.g., the personal assistant device 228 of FIG. 2), an identity of the at least one person may be verified as an individual authorized to receive the PHI. [0061], Lines 1-8: As indicated at block 422…(upon verifying the identity of a person other than the patient in proximity to the personal assistant device is an individual authorized to receive the PHI), the response to the verbal request for information may be audibly be output, for instance, via the speaker 232 of the personal assistant device (i.e., an authorized individual represents a “trusted user”, and the response to the first request by the first user (patient) is only output when a second user present is identified as an authorized individual. Otherwise, the request is not output). [0032], Lines 2-6: The user may be a patient 242 or a proxy 243 of a patient (that is, a person the patient 242 has designated to speak on his or her behalf and to receive responses to spoken requests on his or her behalf) (i.e., the first user, or patient designates the second user, or proxy as authorized, or “trusted”)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Bechtel’s teaching of providing a response to a request only when another individual is authorized to hear the response, with the combination of Garcia, Van Os, Lim, and Araki’s teaching of providing prioritized responses to overlapping requests to multiple users, to realize, with a reasonable expectation of success, a digital assistant that prioritizes responses to multiple overlapping requests, as in Garcia, from multiple users, as in Van Os, and determines to output a request only when authorized individuals are determined to be present, as in Bechtel. A person of ordinary skill would have been motivated to make this combination to allow sensitive information to be output to a requestor even if other individuals are present so long as they are trusted, or authorized to hear it, thereby improving security regarding the sensitive information.

Regarding claims 10, and 16, they recite similar limitations to those of claim 2, and are therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. Pub. No.: US 2018/0293484 A1 discloses combining responses from multiple virtual assistants when the responses are dissimilar but have a high quality rating.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL W AYERS/Examiner, Art Unit 2195